DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shaft extending through and centered within the plate from the first end to the second end of the plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “controller” in claims 1 and 18 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “controller” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “controller”) is modified by functional language (“configured to receive and organize” and “configured to generate”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function
A review of the specification shows that processing unit/computer (fig. 1 30 and page 8 lines 14-24) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “user interface” in claims 2 and 19 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “user interface” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “user interface”) is modified by functional language (“configured to display the 3D image” and “configured to allow a user to manipulate the 3D image”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function
A review of the specification shows that computer/monitor (fig. 1 (36)) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 12, and 18 recite the limitation “the shaft extending through and centered within the plate from the first end to the second end of the plate”. Examiner notes that while there is disclosure of the shaft running parallel to the lateral axis 26 (pg. 9 of applicants specification) there appears to be no disclosure nor depiction of the shaft being centered within the plate. For this reason, one of ordinary skill in the art would not have recognized that the inventor had possession of the claimed invention at the original time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadokura et al. (US 20100217125 A1), hereinafter Kadokura in view of Song (US 20160157819 A1), Hwang et al. (US 20150051494 A1), hereinafter Hwang and Hossack (US 20140180120 A1) or Havel et al. (US 20170042508 A1), hereinafter Havel, Hwang and Hossack.
Regarding claims 1, 12, and 18,
Kadokura teaches an ultrasound imaging system (at least fig. 30 and corresponding disclosure) comprising: 
an ultrasound probe (at least fig. 35(b) (311)) and corresponding disclosure) comprising: 
a transducer housing (at least fig. 35(b) (311) and corresponding disclosure) comprising a body extending from a proximal end to a distal end along a longitudinal axis (at least fig. 35(b)), 
the distal end comprising an internal cavity that extends, at least, from a first side to a second side along a lateral axis of the transducer housing (at least fig. 35(b). Examiner notes a cavity is necessary in order to allow for the rotation of the support member 311(b))
and a transducer transmitter (at least fig. 35(b) (311a and 311b) and corresponding disclosure) within the cavity (at least fig. 35(b))
the transducer transmitter (311a and 311b) being rotatable about the lateral axis (at least fig. 35(b) and corresponding disclosure) for scanning of an ultrasound beam, wherein, during operation, the transducer transmitter is free to rotate in a clockwise direction and a counter-clockwise direction about the lateral axis (at least fig. 35(b))

the plate (311a and 311b) mounted to a shaft (at least fig. 35(b) (311c) and corresponding disclosure) that is rotatable about the lateral axis (at least fig. 35(b))
the plate (311a and 311b) extending parallel to the shaft (311c) from the first end to the second end of the plate (311a and 311b) (Examiner notes the plate would necessarily extend parallel to the shaft from the first end to the second end of the plate in at least fig. 35(b)), 
the shaft (311c) extending through and centered within plate (at least fig. 35(b). Examiner notes the shaft (311c) is through and centered within the plate (311b) in fig. 35B. [0331] which discloses the support section 311b is rotated around the shaft 311c. Examiner notes the shaft is thus through and centered within the plate since the plate (311b) is rotated around it). 
a controller (at least fig. 5 (26) and corresponding disclosure).  

While it appears the transducer transmitter (311a and 311b) extend through and centered within the plate from the first end to the second end of the plate (at least fig. 35(b) and [0331] which discloses the shaft is parallels to the arranging direction of the transducer elements), there is no clear depiction of the configuration.
Nonetheless, Song, in a similar field of endeavor involving rotatable ultrasound transmitters, teaches a shaft (at least fig. 7a (r) and corresponding disclosure) extending through and centered within a support structure (See annotated fig. 7a below) for a transducer transmitter (at least fig. 7a (a) and corresponding disclosure) from a first side to a second side of the support structure (at least fig. 7a). 
Alternatively, Havel, in a similar field of endeavor involving rotatable ultrasound transmitters, teaches a shaft (at least fig. 3 (62) and corresponding disclosure) extending through and centered within a support structure (at least fig. 3 (27) and corresponding disclosure) for a transducer transmitter (at 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kadokura, as currently modified, to include extending through and centering the shaft within the plate from the first end to the second end of the plate as taught by Song or Havel in order to rotate the support structure accordingly. Such a modification amounts to merely a combination or prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

While it appears the transducer transmitter (311a and 311b) is mounted to the first and second side via the shaft (311c) (at least fig. 35(b)) there is no clear depiction of this configuration.  
Nonetheless, Hwang, in a similar field of endeavor involving rotatable ultrasound transmitters, teaches an transducer transmitter (at least fig. 5 (21)) comprising a plate (at least fig. 5 (21)) mounted to a  shaft (at least fig. 5 (21a) and corresponding disclosure), wherein the transducer transmitter (21) mounted to a first side and a second side of a cavity within an ultrasonic probe (at least fig. 5 (20)) via the shaft (21a)(at least fig. 5 depicts the shaft mounted to the first and second side of the cavity)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kadokura to include mounting the ultrasound transmitter to the first and second sides of the cavity as taught by Hwang in order to secure transmitter to the probe accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

While Kadokura teaches the probe (311) is a mechanical 3D probe ([0330]-[0331]), Kadokura further fails to explicitly teach wherein the controller is configured to receive and organize 2D images, 
Hossack, in a similar field of endeavor involving rotatable ultrasonic transmitters, teaches an ultrasonic probe having a rotational transmitter (at least fig. 3B). 
Hossack further teaches a controller (at least fig. 1 (14)) configured to receive and organize the 2D images, obtained from continuous scanning of the rotational transmitter, in real-time ([0058] which discloses imaging continuously and in real time) and generate a three-dimensional (3D) image based on the 2D images ([0014] which discloses scanning two dimensional slices through a series of frames to form a page of 3D image data of the subject field of view).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the controller of Kadokura to include generating a three-dimensional image as taught by Hossack in order to allow for real time viewing of the ultrasound data as a “movie” (Hossack [0058]) and to be able to manipulate the data to form various image “slices” (Hossack [0032]).

The modified system further teaches the method of claim 18. 


    PNG
    media_image1.png
    316
    312
    media_image1.png
    Greyscale

Annotated fig. 7a
Regarding claims 2 and 19,
Kadokura, as modified, teaches the elements of claims 1 and 18 as previously stated. Hossack further teaches further comprising a user interface (at least fig. 1 (14)) configured to display the 3D image (at least fig. 1 (32)), 
the user interface configured to allow a user to manipulate the 3D image according to one or more user preferences ([0028] which discloses the user interface 14 is for manipulating and displaying image data obtained).

Regarding claim 3,
Kadokura, as modified, teaches the elements of claim 1 as previously stated. Kadokura further teaches wherein the transducer transmitter (311a and 311b) is configured to emit and receive ultrasound beams ([0039] which discloses the transducer (311a) is for transmitting and receiving ultrasonic waves).

Regarding claims 4 and 13,
Kadokura as modified, teaches the elements of claim 1 and 12 as previously stated. Kadokura further teaches wherein the transducer transmitter (311a and 311b) comprises a gimbal configuration for rotation about a single axis (at least fig. 35(b) and corresponding disclosure)

Regarding claim 5 and 14,
Kadokura, as modified, teaches the elements of 1 and 12 as previously stated. Kadokura further teaches wherein the shaft (311c) comprises a first end and a second end (examiner notes the shaft would necessarily comprise a first end and a second end), 
Hwang further teaches wherein the first end of the shaft is mounted to the first side of the cavity of the housing and the second end of the shaft is mounted to the second side of the cavity (at least fig. 5).

Regarding claim 6 and 15,
Kadokura, as modified, teaches the elements of claims 1 and 12 as previously stated. Kadokura further teaches wherein the plate (311a) is constructed of a piezoelectric material ([0159] which discloses the transducer (e.g. 311a) is a piezoelectric element and [0330] which discloses the transducer elements of probe 311 are piezoelectric elements). 

Regarding claims 7 and 16,
Kadokura, as modified, teaches the elements of claims 5 and 14 as previously stated. Kadokura further teaches wherein the at least one plate (311b) of the transducer transmitter (311a and 311b) comprises a cross-sectional shape corresponding to a rectangle (at least fig. 35(b) 311b comprises a cross-sectional shape corresponding to a rectangle).

Regarding claims 8, 17, and 20,
Kadokura, as modified, teaches the elements of claims 1, 12, and 18 as previously stated. Kadokura further teaches wherein the transducer transmitter (311a and 311b) is rotatable within the body of the transducer housing (at least fig. 35(b)) 
	
	Regarding claim 9,
Kadokura, as modified, teaches the elements of claim 1 as previously stated. Kadokura further teaches wherein the cavity of the distal end of the body of the transducer housing (311) extends through the proximal end of the body (at least fig. 35(b) Examiner notes that the cavity appears to extend through the proximal end of the body (311)). 

Regarding claim 10,
Kadokura, as modified, teaches the elements of claim 1 as previously stated. Kadokura further teaches wherein the distal end of the body of the transducer housing comprises lens ([0254] which discloses a window section (i.e. lens) of the surface to be attached to the surface of the biological body) having a linear configuration (at least fig. 35(b)., and wherein the transducer transmitter is configured adjacent to the lens (at least fig. 35(b)).  

Regarding claim 11,
Kadokura, as modified, teaches the elements of claim 1 as previously stated. Kadokura further teaches wherein the distal end of the body of the transducer housing is wider than the proximal end (at least fig. 35(b)). 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the updated grounds or rejection necessitated by amendment.
New 35 U.S.C. 112(a) rejection necessitated by amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793